BLUE, Judge.
Chris O’Neal Dwyer appeals an amended final judgment of dissolution of marriage. Because the trial court’s decision regarding primary residential custody of the parties’ minor child is supported by substantial competent evidence, we affirm. The parties agree, however, that the trial court erred by not awarding shared parental responsibility. Accordingly, we reverse in part and remand with directions for the trial court to award shared parental responsibility.
*286Affirmed in part, reversed in part, and remanded.
CAMPBELL, A.C.J., and QUINCE, J., concur.